ORDER
Considering the Recommendation of the Disciplinary Board to Revoke Probation,
IT IS ORDERED that Walter J. Crit-tenden’s probation be revoked, and that he be placed on immediate interim suspension pursuant to Supreme Court Rule XIX, § 19B, pending further orders of this court.
IT IS FURTHER ORDERED that the matter be remanded to the Office of Disciplinary Counsel to conduct further investigation of the unauthorized practice of law allegations and file formal charges as appropriate. The disciplinary board is ordered to consolidate any charges in this matter (after hearing by the hearing committee) with the probation violations in the instant matter, and to render a single recommendation to this court.
Revocation ordered.
JOHNSON, J. not on panel. Rule IV, Part 2, § 3.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana